Citation Nr: 0811375	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lumbosacral strain.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1988 to May 
1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Togus, Maine, Regional Office which, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for lumbosacral strain and denied an 
increased disability evaluation for the veteran's service-
connected bilateral pes planus.  In December 2004, the 
Baltimore, Maryland, Regional Office (RO) denied service 
connection for lumbosacral strain secondary to the veteran's 
bilateral pes planus.  In October 2007, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for lumbosacral strain, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Court 
has clarified that while there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute a single claim.  
Roebuck v. Nicholson, 20 Vet.App. 307, 313 (2006).  
 
The issue of the veteran's entitlement to an increased 
disability evaluation for her bilateral pes planus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on her 
part.  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran advanced claims of 
entitlement to service connection for a fungal disorder of 
the feet, an acquired psychiatric disorder, and a 
gastrointestinal disorder.  She further claimed an increased 
evaluation for her service-connected bronchial asthma.  It 
appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of disagreement 
(NOD), a statement of the case (SOC), and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Therefore, these issues are referred to the RO for action as 
may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  In September 1995, the RO denied service connection for 
lumbosacral strain to include low back pain.  The veteran was 
informed in writing of the adverse decision and her appellate 
rights in September 1995.  The veteran did not submit a NOD 
with the decision.  

2.  The evidence received since the September 1995 RO 
decision is new and material, and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for lumbosacral strain.  


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
September 1995 decision, and the veteran's claim for service 
connection for lumbosacral strain to include low back pain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen her claim of entitlement to 
service connection for lumbosacral strain to include low back 
pain, the Board observes that the RO issued VCAA notices to 
the veteran in December 2003, August 2004, April 2005, and 
March 2006, which informed her of the evidence needed to 
support both her application to reopen her claim of 
entitlement to service connection for lumbosacral strain to 
include low back pain and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions she needed to undertake; and how the VA would 
assist her in developing her application.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  

Notwithstanding any deficiency in the notices given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to whether new and material evidence has been received to 
reopen her claim of entitlement to service connection for 
lumbosacral strain to include low back pain given the 
favorable outcome below.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In September 1995, the RO denied service connection for 
lumbosacral strain to include low back pain as the claimed 
disability was not shown during active service.  The veteran 
was informed in writing of the adverse decision and her 
appellate rights in September 1995.  The veteran did not 
submit a NOD with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  Army treatment records dated in 
August 1991 and December 1991 state that the veteran 
complained of back pain which radiated into her left buttock.  
Impressions of mechanical low back pain and low back pain 
were advanced.  The report of a July 1995 VA examination for 
compensation purposes states that the veteran was diagnosed 
with "intermittent lumbosacral strain of a very mild 
nature" and "recurrent low back pain, lumbosacral strain."  



B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1995 rating 
decision denying service connection for lumbosacral strain to 
include low back pain consists of VA clinical and examination 
documentation; the transcript of the October 2007 hearing 
before the undersigned Acting Veterans Law Judge; and written 
statements from the veteran.  At an October 2003 VA 
examination for compensation purposes, the veteran complained 
of intermittent low back pain.  She reported that she had 
fallen down a flight of stairs during active service and 
subsequently initially experienced low back pain.  The 
veteran's claims files were not provided to the examiners for 
review.  The veteran was diagnosed with lumbar spine 
degenerative joint disease; "low back pain due to muscle 
sprain and [degenerative joint disease] and radicular 
dysfunction (subjective and sensory L5-S1);" a herniated 
disc; and spinal stenosis.  The neurologic examiner commented 
that "findings felt to be due to trauma in military."  

In reviewing the additional documentation submitted into the 
record since the September 1995 RO decision, the Board 
observes that the October 2003 VA examination report 
constitutes new and material evidence in that it is of such 
significance as to raise a reasonable possibility of 
substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for lumbosacral strain to 
include low back pain is reopened.  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for lumbosacral strain to include low 
back pain is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic low back 
disorder is to be determined following a de novo review of 
the entire record.  

Army treatment records dated in August 1991 and December 1991 
state that the veteran complained of back pain which radiated 
into her left buttock.  She denied having sustained any back 
or spinal trauma.  Impressions of mechanical low back pain 
and low back pain were advanced.  The report of the October 
2003 VA examination for compensation purposes conveys that 
the veteran's claims files were not provided to the examiners 
for review.  On orthopedic evaluation, the veteran was 
diagnosed with lumbar spine degenerative joint disease.  The 
examiner commented that "service connection can only be 
established after a proper review of the c-file ... this can be 
done at the RO."  On contemporaneous neurological 
evaluation, the veteran was diagnosed with "low back pain 
due to muscle sprain and [degenerative joint disease] and 
radicular dysfunction (subjective and sensory L5-S1);" a 
herniated disc; and spinal stenosis.  The neurologic examiner 
commented that "findings felt to be due to trauma in 
military."  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

At the October 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that her bilateral 
pes planus had increased in severity and significantly 
interfered with her vocational pursuits.  She clarified that 
she could no longer work on a full time basis due to her 
bilateral pes planus.  The veteran stated further that she 
received ongoing treatment for her feet.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the claims files, the Board observes that the 
veteran was last afforded a VA examination for compensation 
purposes which addressed her bilateral pes planus in October 
2003.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Then contact the veteran and request 
that she provide information as to all 
post-service treatment of her chronic 
lumbosacral spine disabilities and 
treatment of her service-connected pes 
planus after October 2002 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2005, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of her chronic lumbosacral 
spine disabilities and service-connected 
bilateral pes planus.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner or examiners should advance 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 50 
percent or more); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic lumbosacral 
spine disorder had its onset during 
active service; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to the veteran's 
service-connected disabilities.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's bilateral pes planus and any 
associated pain with a full description 
of the effect of the disabilities upon 
her ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the feet should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's 
service-connected bilateral pes planus 
upon her vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the issue of service 
connection for a chronic low back 
disorder to include lumbosacral strain 
and lumbosacral spine degenerative disc 
disease, degenerative joint disease, and 
stenosis on a de novo basis and 
readjudicate the issue of an increased 
evaluation for the veteran's bilateral 
pes planus.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
WILLIAM YATES 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


